DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a criterion identifier component”, “a value determination component”, “a criterion value component” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1, 3-6, 8-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9 are directed to determining criterion value for an item of interest, which is considered both a mental process and a sales activity.  Mental processes represent a subject matter grouping of abstract ideas which the Courts have considered ineligible. Sales activities or behaviors fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-9 recite a system with a memory storage component and multiple further components.  Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

ascertaining the corresponding criterion value of the criterion identifier from the data representing the image of the item of interest 
The above-recited limitations comprise a process of determining a value of a criterion for an item of interest to aid in the sale of the item of interest.  This arrangement amounts to a sales activity or behavior.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).  Additionally, this arrangement sets forth a process that can be performed in the human mind, or by a human using a pen and paper.  Such processes have been considered ineligible mental processes by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
a memory storage component for providing data representing an image of an item of interest, the item of interest having an attribute defined by the criterion identifier and the associated criterion value; 
a criterion identifier component for providing the criterion identifier; 
a value determination component;
a criterion value component for providing the ascertained criterion value;



Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.



Dependent claims 2-9 merely function to further embellish the abstract idea and further apply the abstract idea to a general technological environment.  Such embellishments do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US 20070088625 A1).
Regarding Claim 1
Fish discloses a system for determining a criterion value associated with a criterion identifier for an item of interest, comprising: 
a memory storage component for providing data representing an image of an item of interest, the item of interest having an attribute defined by the criterion identifier and the associated criterion value (at least paragraphs 19, 21, 72, 77-79:  item records including parameters stored in repositories; may include image data)
a criterion identifier component for providing the criterion identifier (at least figures 1C-3, paragraphs 62-66:  parameter identifiers are searched via interface and are therefore provided to search engine)
a value determination component for ascertaining the corresponding criterion value of the criterion identifier from the data representing the image of the item of interest (at least figures 1C-4C, paragraphs 62-72:  identified parameters are searched via interface, retrieved, and presented; therefore the values of various parameters (i.e., criterion) are ascertained)
a criterion value component for providing the ascertained criterion value (at least figures 4A-4C, paragraphs 67-72:  parameter values of searched items presented)

Regarding Claims 2-6
Fish further discloses:
a database for storing a data structure including data representing the criterion identifier and data representing the criterion value (at least paragraph 19)
wherein the database is configured for storing a plurality of inventory records and a desired criteria data structure, wherein the desired criteria data structure comprises data representing objective information about the item, wherein each inventory record corresponds to one of a plurality of items of interest (at least paragraph 19)
wherein each inventory record comprises: data representing the image of the corresponding item of interest; the data structure comprising the data representing the criterion identifier and the data representing the criterion value; and data representing a comprehensive condition report about the corresponding 
wherein the comprehensive condition report comprises at least one element selected from the group consisting of: a physical location of the item of interest corresponding to the inventory record at a current time and at times in the past, somatic sensation information of the item of interest corresponding to the inventory record, one or more images of an undercarriage of the item of interest corresponding to the inventory record, a combination of an exterior interactive panoramic image and an interior interactive panoramic image of the item of interest corresponding to the inventory record, and combinations thereof (at least figures 4C, 5B: physical location of item of interest)
wherein the comprehensive condition report includes at least one of: an identifier of the item of interest corresponding to the inventory record, a visual summary of the item of interest corresponding to the inventory record, alternate images of the item of interest corresponding to the inventory record, the objective information about the item of interest corresponding to the inventory record, subjective information about the item of interest corresponding to the inventory record, an exchange component configured to engage a transaction of the item of interest corresponding to the satisfactory inventory record, an exterior panoramic image of the item of interest corresponding to the inventory record, an interior panoramic image of the item of interest corresponding to the inventory record, audio content about the item of interest corresponding to the inventory record, a video presentation of the item of interest corresponding to the satisfactory 

Regarding Claim 9
Fish further discloses:
a network interface component (at least figure 3, paragraph 65, 74: web search interface)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Geller et al. (US 20140304156 A1, hereinafter Geller).
Fish discloses the claimed invention except for:
wherein the value determination component is configured for ascertaining the corresponding criterion value of the criterion identifier from the data representing the image by executing an image processing component performing image processing on the image.
wherein the image processing component comprises computer-executable instructions for detecting features in the image, segmenting the image, extracting the detected features, identifying and classifying the extracted features, and measuring the features.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raines et al. (US 7596512 B1) discloses systems and methods for determining vehicle price adjustment values, including storing and ascertaining values for various vehicle attributes, such as condition reports.
Taira et al. (US 11244334 B2) discloses a system and method for calculating and displaying price distributions based on analysis of transactions, including retrieving product records including product attribute values.
Ghouri et al. (US 20140129386 A1) discloses computerized real-time value scoring of vehicles, including retrieving and analyzing values of vehicle attributes corresponding to the condition of the vehicles.
Frederick et al. (US 20140129388 A1) discloses a system and method for conveying product information, including retrieving and providing values of product attributes.
Inghelbrecht et al. (US 20100070382 A1) discloses a system and methods for sales generation in conjunction with a vehicle data system, including retrieving data records having attributes of vehicles for sale.
	“FordDirect's New DealerConnection Video Showroom Makes Vehicle Inventory Search Social” (PTO-892 Reference U) discloses providing a search interface for vehicles based on chosen criteria.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/     Primary Examiner, Art Unit 3625